Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/7/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JONATHAN LIU/           Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                             

Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yablon (US Patent no. 10064510) in view of Breveglieri et al (US Patent no. 4923202).	Regarding claim 1, Yablon discloses a beverage holder (figures 1 and 2), comprising: a body portion (100) having a platform (200) ; a first rail (see illustration below) having first and second portions, wherein the first portion of the first rail downwardly extends below the platform of the body portion; a second rail (illustration below) having first and second portions, wherein the first portion of the second rail downwardly extends below the platform of the body portion, and further wherein the second portions of the first and second rails inwardly extend towards one another, and further wherein the first and second rails are spaced-apart from one another. 
[AltContent: textbox (Accessory holders (300))]
    PNG
    media_image1.png
    502
    938
    media_image1.png
    Greyscale

 However, Yablon does not disclose wherein a sidewall upwardly extending from the upper surface of the platform and having first and second side portions; and the accessory holders are a plurality of clip members extending outwardly from one of the first and second side portions of the sidewall, wherein each clip member of the plurality of clip members includes an outwardly extending neck portion having first and second arms extending outwardly therefrom, wherein the first and second arms are spaced-apart from one another to define a receiving area therebetween, and further wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another.   
Breveglieri discloses a holder comprising a body portion having a platform (16); a sidewall (118, 120, 122,124) upwardly extending from the upper surface of the platform and having first and second side portions (see illustration below) “to define a box-like upper tray portion” (column 8, lines 59-60); a plurality of clip members (130) extending outwardly from one of the first and second side portions of the sidewall (see illustration below) for holding additional accessories thereon, wherein each clip member of the plurality of clip members includes first and second arms (see clip member illustration below) extending outwardly therefrom; wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another; wherein the first and second arms are spaced-apart from one another to define a receiving area therebetween; wherein the plurality of clip members includes a first set of clip members (see illustration below) disposed along the first side portion (see illustration), and a second set of clip members (see illustration below) disposed along the second side portion. 

    PNG
    media_image2.png
    648
    1306
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify the beverage holder of Yablon such that a sidewall are provided to extend from the platform to define an upper tray for the well-known purposes of containing items within a supporting surface as demonstrated by Breveglieri and to provide a plurality of clip members extending outwardly from one of the first and second side portions of the sidewall for gripping auxiliary items on the side portions of the wall as taught to be desirable by Breveglieri.  
Regarding claim 2, the beverage holder of claim 1, in the combination of Yablon and Breveglieri discussed above, Breveglieri discloses wherein the first and second arms of each clip member of the plurality of clip members each include rounded distal ends (see illustration below).  

    PNG
    media_image3.png
    357
    585
    media_image3.png
    Greyscale

Regarding claim 4, the beverage holder of claim 1, in the combination of Yablon and Breveglieri discussed above,  Breveglieri discloses wherein the plurality of clip members includes a first set of clip members (130) disposed along the first side portion (see illustration above), and a second set of clip members (130) disposed along the second side portion (see illustration above). 

Regarding claim 8, Yablon discloses a beverage holder, comprising: a platform (200); opposed first and second L-shaped rails (figure 1 and see illustrations below) spaced-apart from one another to define a first set of rails (see illustrations below) having a receiving channel disposed therebetween, wherein the opposed first and second L-shaped rails of the first set of rails extend downwardly from the platform; opposed first and second L-shaped rails spaced-apart from one another to define a second set of rails (see illustration below) having a receiving channel disposed therebetween, wherein the opposed first and second L-shaped rails of the second set of rails extend downwardly from the platform and are spaced-apart from the opposed first and second L-shaped rails of the first set of rails.   Additionally, Yablon discloses hook (300) disposed adjacent to the first rail of the first set of rails and outwardly extending therefrom for holding accessories with the beverage holder.
[AltContent: textbox (hooks for accessories)]
    PNG
    media_image4.png
    479
    917
    media_image4.png
    Greyscale


[AltContent: textbox (hooks for accessories)]
    PNG
    media_image1.png
    502
    938
    media_image1.png
    Greyscale

However, Yablon does not disclose the accessory holding hook is a first clip member, wherein the first clip member includes first and second arms extending outwardly from the platform, and further wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another.  
Breveglieri discloses a holder comprising a body portion having a platform (16); a plurality of clip members (130) for holding additional accessories thereon, wherein each clip member of the plurality of clip members (130) includes first and second arms (see illustration above) extending outwardly from the platform (see illustration above); wherein the first and second arms include first and second outermost tip portions (see illustration above), respectively, that are spaced-apart from one another.







It would have been obvious to one of ordinary skilled in the art to have modify the beverage holder of Yablon such that the hook accessory holder is a clip that includes first and second arms extending outwardly from the platform; wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another for clamping auxiliary items thereof as taught to be desirable by Breveglieri.  
Regarding claim 9,  the beverage holder of claim 8,  in the Yablon and Breveglieri combination discussed above,  Yablon discloses a second hook member (300, figure 2) disposed adjacent to the second rail of the second set of rails (see illustration above) and outwardly extending from the platform (200, figure 2). However, Yablon does not disclose the second hook member is clip member. 
Breveglieri teaches a second clip member (130, see illustration above) disposed adjacent to on a second side portion (see illustration above) of the platform and outwardly extending therefrom, wherein the second clip member (130) includes first and second arms (see illustrations above) extending outwardly from the platform (see illustration above).  
It would have been obvious to one of ordinary skilled in the art to have modify the beverage holder of Yablon such that the second hook member is a second clip member, wherein the second clip member includes first and second arms extending outwardly from the platform for clamping auxiliary items thereon as taught to be desirable by Breveglieri.  
Regarding claim 10,  the beverage holder of claim 9, in the Yablon and Breveglieri combination discussed above, Breveglieri discloses wherein the first and second arms (see illustration above) of the first clip member (130) are spaced-apart from one another to define a first receiving area therebetween (see illustration above).  
Regarding claim 11, the beverage holder of claim 10, in the Yablon and Breveglieri combination discussed above, Breveglieri discloses wherein the first and second arms (see illustration above) of the second clip member (130 and as illustrated above) are spaced-apart from one another to define a second receiving area therebetween (see illustration above).  
Regarding claim 12,  the beverage holder of claim 11, in the Yablon and Breveglieri combination discussed above, Breveglieri discloses wherein the first and second arms (see illustration above) of the first clip member (130 and see illustration above) and the first and second arms (see illustration above) of the second clip member (130) are configured to flex outwardly away from one another (see Breveglieri column 6, lines 22-25).  
Regarding claim 13, the beverage holder of claim 11, in the combination of Yablon and Breveglieri discussed above, Breveglieri discloses wherein the first and second arms of each clip member of the plurality of clip members each include rounded distal ends (see illustration above).  
Regarding claim 14,  Yablon discloses a beverage holder, comprising: a platform (200).
However, Yablon does not disclose a sidewall upwardly extending from an upper surface of the platform and having first and second side portions; a first plurality of clip members extending outwardly from the first side portion of the sidewall, wherein each clip member of the first plurality of clip members includes an outwardly First Named Inventor :Timothy J. Buszka Appln. No.: 17/039,158 Page:6 extending neck portion having first and second arms extending outwardly therefrom, and further wherein the first and second arms of the clip members of the first plurality of clip members are spaced-apart from one another to define a receiving area therebetween; and a second plurality of clip members extending outwardly from the second side portion of the sidewall, wherein each clip member of the second plurality of clip members includes an outwardly extending neck portion having first and second arms extending outwardly therefrom, and further wherein the first and second arms of the clip members of the second plurality of clip members are spaced-apart from one another to define a receiving area therebetween.  
Breveglieri discloses a holder comprising a body portion having a platform (16); a sidewall (118, 120, 122,124) upwardly extending from the upper surface of the platform and having first and second side portions (see illustration below) “to define a box-like upper tray portion” (column 8, lines 59-60); a plurality of clip members (130) extending outwardly from one of the first and second side portions of the sidewall (see illustration below) for holding additional accessories thereon, wherein each clip member of the plurality of clip members includes first and second arms (see clip member illustration below) extending outwardly therefrom; wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another; wherein the first and second arms are spaced-apart from one another to define a receiving area therebetween; wherein the plurality of clip members includes a first set of clip members (see illustration below) disposed along the first side portion (see illustration), and a second set of clip members (see illustration below) disposed along the second side portion. 

    PNG
    media_image2.png
    648
    1306
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify the beverage holder of Yablon such that a sidewall are provided to extend from the platform to define an upper tray for the well-known purpose of containing items within a supporting surface as demonstrated by Breveglieri upper tray and to provide a plurality of clip members extending outwardly from one of the first and second side portions of the sidewall for gripping auxiliary items on the side portions of the wall as taught to be desirable by Breveglieri.  
Regarding claim 15, the beverage holder of claim 14, in the combination of Yablon and Breveglieri combination discussed above,   Breveglieri discloses wherein the sidewall further includes front and rear portions (120 and 124, figure 1) that are interconnected by the first and second side portions (122 discussed above and illustrated again below) to surround the platform and define an interior cavity (see illustration below) positioned above the platform.  

    PNG
    media_image5.png
    826
    1315
    media_image5.png
    Greyscale

Regarding claim 16, the beverage holder of claim 15, in the combination of Yablon and Breveglieri combination discussed above,   Breveglieri discloses including: one or more mounting bosses (see illustration above regarding claim 15) extending upwardly from the upper surface of the platform.  
Regarding claim 17, the beverage holder of claim 16, in the combination of Yablon and Breveglieri combination discussed above,   Breveglieri discloses wherein the one or more mounting bosses are disposed within the interior cavity (see illustration above regarding claim 15).  
Regarding claim 18,  the beverage holder of claim 14, in the combination of Yablon and Breveglieri combination discussed above,   Breveglieri discloses wherein the clip members of the first and second plurality of clip members each include neck portions outwardly extending from the first and second side portions of the sidewall, respectively (see illustration below).  

    PNG
    media_image3.png
    357
    585
    media_image3.png
    Greyscale

Regarding claim 20,  the beverage holder of claim 14, in the combination of Yablon and Breveglieri combination discussed above,   Yablon discloses including: a first rail having first and second portions (see illustration below), wherein the first portion of the first rail downwardly extends below the platform (200); and a second rail having first and second portions, wherein the first portion of the second rail downwardly extends below the platform, and further wherein the second portions of the first and second rails inwardly extend towards one another, and further wherein the first and second rails are spaced-apart from one another to define a receiving channel therebetween (see illustration below).

    PNG
    media_image1.png
    502
    938
    media_image1.png
    Greyscale



Claims 3, 5-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yablon (US Patent no. 10064510) in view of Breveglieri et al (US Patent no. 4923202) as applied to claims 1, 4, 14, and 18 above, and further in view of Zhang (US Patent no. 9644821).   
Regarding claims 3, 5, and 19,  Yablon and Breveglieri combined discloses a beverage holder comprising all the claimed features of applicant’s invention as discussed above except for wherein a reinforcement tab interconnecting the neck portion of each clip member of the plurality of clip members with the sidewall.  
Zhang teaches a clip member (figure 2) comprising a neck portion (11) and first and second arms (13) spaced apart to define a receiving area (131) and including a reinforcement tab (14, figure 2) interconnecting the neck portion (11) of the clip member with side portion of the sidewall (12) and wherein the first and second arms (13) of the clip members each included rounded outermost tip portions. Such rounded tips have the well-known advantage of guiding the item into the receiving area of the clip.   It would have been obvious to one of ordinary to have modify the clip members of Yablon and Breveglieri combined such that the clip members shown by Zhang where each clip member comprising a neck portion extending from the side wall portions with a reinforcement tab interconnecting the neck portion of each clip member of the plurality of clip members with the sidewall for reinforcement purposes and wherein the first and second arms of each clip members included rounded outermost tip portions for guiding the insertion of the item into the receiving area of the clip member as taught by Zhang.
Regarding claim 6,  the beverage holder of claim 5, in the Yablon, Breveglieri and Zhang combination, both Breveglieri and Zhang teaches providing clip members with  rounded distal ends (as discussed above, see claim 4 discussion). 
Regarding claim 7, the beverage holder of claim 5, in the Yablon, Breveglieri, and Zhang combination discussed above, Breveglieri discloses wherein the first and second arms (see illustration above) of the first clip member (130 and see illustration above) and the first and second arms (see illustration above) of the second clip member (130) are configured to flex outwardly away from one another (see Breveglieri column 6, lines 22-25).  
Response to Arguments

Applicant's arguments filed 4/7/2022 have been fully considered but they are not fully persuasive. Consequently, 35 U.S.C. 102 rejections in view of Yablon have been withdrawn.  However, 35 U.S.C. 103 rejections Yablon in view of Breveglieri has been modified as discussed extensively above. 
Regarding applicant’s argument that providing molded clips to a platform tray are a vast departure from the hooks of Yablon.  Examiner disagrees.  There’s no vast departures at all.  Clips and Hooks are well-known supports in the accessory support art.  Clips are well-known substitutes to hooks as accessory supports.  It would have been obvious to one of ordinary skilled in the art to substitute the hook of Yablon with clips of Breveglieri.. Such modification would have involved a mere substitution of one well-known auxiliary support for another which is thought to be well within the ambit of one of ordinary skilled in the art.   In response to applicant's argument that Breveglieri is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Breveglieri is reasonably pertinent to the particular problem with which the applicant was concerned and that is providing a tray which is a platform with walls to contain miscellaneous items and to provide clips to clip auxiliary items on edges of the platform tray.   Breveglieri provides such teachings of using clips to support auxiliary items on the platform tray edges. Additionally, Breveglieri teaches the clips of the type wherein the first and second arms include first and second outermost tip portions, respectively, that are spaced-apart from one another.
 In response to applicant's argument that Zhang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhang is reasonably pertinent to the particular problem with which the applicant was concerned and that is having a clip that is shaped to have a neck portion extending from the side wall portions with a reinforcement tab interconnecting the neck portion of each clip member of the plurality of clip members with the sidewall and wherein the first and second arms of each clip members included rounded outermost tip portions.  Such clip shape is conventional and well-known in the art of clips.  Zhang teaches each clip member comprising a neck portion extending from the side wall portions with a reinforcement tab interconnecting the neck portion of each clip member of the plurality of clip members with the sidewall for reinforcement purposes and wherein the first and second arms of each clip members included rounded outermost tip portions for guiding the insertion of the item into the receiving area of the clip member.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc